                   Case 19-15265             Doc 15         Filed 05/01/19           Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                  (Greenbelt Division)

                                                                 )
In re:                                                           )
                                                                 )         Case No. 19-15265-LSS
TOUFIC SALIM MELKI,                                              )         Chapter 11
                                                                 )
                Debtor and Debtor in Possession.                 )
                                                                 )

                              DISCLOSURE OF COMPENSATION
                             PURSUANT TO FED.R.BANKR.P. 2016(b)

 The undersigned, pursuant to Bankruptcy Rule 2016(b), states that:

 1.      The undersigned is the attorney for Toufic Salim Melki (the “Debtor”) in this case.

 2.     The compensation paid or agreed to be paid by the Debtor to McNamee, Hosea,
 Jernigan, Kim, Greenan & Lynch, P.A. (the “Law Firm”) to the undersigned is:

         a)      For legal services rendered or to be rendered in contemplation of and in
                 connection with this case .........................................................................Hourly

         b)        Prior to the filing of this statement, the Debtor paid, inclusive of the filing
         fee...........................$13,500.00

         c)      The unpaid balance due and payable is ...................................................Hourly

 3.      The Services rendered or to be rendered include the following:

         a)      Analysis of the financial situation, and rendering advice and assistance to the
                 Debtor in determining whether to file a petition under title 11 of the United
                 States Code;
         b)      Preparation and filing of the petition, schedules, statement of affairs and
                 other documents required by the court;
         c)      Representation of the Debtor at the meeting of creditors;
         d)      Counseling the Debtor in connection with the formulation, negotiation
                 and promulgation of plans of reorganization and related documents;
         e)      Advising the Debtor concerning, and assisting in the negotiation and
                 documentation of financing agreements, debt restructurings and
                 related transactions;
         f)      Reviewing the validity of liens asserted against the property of the Debtor
                 and advising the Debtor concerning the enforceability of such liens;
         g)      Preparing on behalf of the Debtor all necessary and appropriate applications,
                Case 19-15265       Doc 15     Filed 05/01/19     Page 2 of 2




              motions, pleadings, draft orders, notices, and other documents, and reviewing
              all financial and other reports to be filed in this Chapter 11 case;
       h)     Performing all other legal services that the Law Firm is qualified to handle for
              or on behalf of the Debtor that may be necessary or desirable in this Chapter
              11case and the Debtor’s business; and
       i)     Representing the Debtor in Adversary Proceedings.

4.     The source of payments was from the Debtor.

       Prior to filing, the Law Firm drew down on the retainer in the amount of $10,028.40 for
       pre-petition fees and the filing fee in this case. The balance of the Retainer, $3,471.60,
       will be held in escrow to pay fees and expenses upon Bankruptcy Court approval.

5.     The source of payments to be made by the Debtor to the Law Firm for fees to be
       incurred will be from a combination of non-debtor third parties, the Debtor’s income and
       a potential sale of assets. Undersigned counsel will supplement the 2016(b) upon
       receipt of additional payments by or on behalf of the Debtor.

6.     The undersigned has received no transfer, assignment or pledge of property from Debtor.

7.     The undersigned has not shared or agreed to share with any other entity, other than
       with members of undersigned’s Law Firm, any compensation paid or to be paid.

Dated: May 1, 2019                  Respectfully submitted,

                                    /s/ Justin P. Fasano
                                    Janet M. Nesse (Bar No. 358514)
                                    Justin P. Fasano (Bar No. MD21201)
                                    McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A.
                                    6411 Ivy Lane, Suite 200
                                    Greenbelt, MD 20770
                                    (301) 441-2420
                                    jnesse@mhlawyers.com
                                    jfasano@mhlawyers.com
                                    Proposed Counsel for Toufic Salim Melki




                                               2
